White, J.,
(concurring.) From the evidence taken on the trial the jury might have found that on December 8,1890, the defendant was the proprietor of a boarding and livery stable in Buffalo, and had as a boarder at his stable a horse owned by one Louis Jellinek; that it was the duty of the defendant to deliver the horse to its owner, for his use, at his place of business, at a certain hour each day, and the duty of making such delivery was intrusted by the defendant to the servant, who employed a stranger to perform that duty m his stead; that on the day in question the servant of the defendant charged by him with the duty of delivering the horse at Jellinek’s place of business, instead of performing the duty himself, and without the knowledge or consent of the defendant, (at least I will assume the absence of such knowledge and consent,) employed the stranger to perform that duty, and that in its performance the stranger negligently handled and drove the horse on the way to Jellinek’s place, and that by reason of such negligence the plaintiff was injured. The trial court directed a verdict of no cause of action in favor of the defendant, on the ground that the relation of master and servant did not exist at the time of the accident between the defendant and the stranger who was driving the horse. It is claimed by the respondent that the rule applicable to this case is laid down in the cases of King v. Railroad Co., 66 N. Y. 181, and Hexamer v. Webb, 101 N. Y. 377, 4 N. E. Rep. 755. Those cases decide simply that the owner of premises is not responsible for the negligence of the servant of an independent contractor engaged in making repairs on such premises. The same principle is recognized in the case of Boniface v. Relyea, 6 Rob. 397, 36 How. Pr. 457, and Michael v. Stanton, 3 Hun, 462, cited by the respondent. The cases of Cavanagh v. Dinsmore, 12 Hun, 465, and Sheridan v. Charlick, 4 Daly, 338, are authorities for the well-settled rule that for the negligence of a servant while engaged in his own business, and not in that of his master, the master is not liable. The plaintiff’s right to go to the jury, I think, is clearly established by the cases of Althorf v. Wolfe, 22 N. Y. 355; Cosgrove v. Ogden, 49 N. Y. 255; Kilroy v. Canal Co., 121 N. Y. 22, 24 N. E. Rep. 192. The exceptions taken by the plaintiff to the direction of a verdict for the defendant should therefore be sustained, and his motion for a new trial granted.